Citation Nr: 1638885	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-38 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a respiratory disability. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel












INTRODUCTION

The Veteran had active service from July 1971 to November 1971, and additional service in the National Guard from May 1971 to May 1978 with periods of active duty for training (ACDUTRA), including from June 12, 1976 to June 26, 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This matter was previously before the Board in October 2013, August 2014, and July 2015 when it was remanded for additional development.  It has been returned for further appellate review.  The other issues before the Board in July 2015 were resolved at that time, and are no longer on appeal.  

The Veteran was previously represented by a private attorney.  Her motion to withdraw was received in September 2015 and granted in August 2016.  In an August 2016 letter, the Veteran was provided an opportunity to appoint new representation.  He did not respond, and is therefore presumed to represent himself in this appeal. 


FINDINGS OF FACT

1.  Service treatment records include a 1976 periodic examination showing abnormal lungs and chest, attributed to a respiratory infection and/or pleurisy.  

2.  The Veteran has been diagnosed with bronchitis and chronic obstructive pulmonary disease during the pendency of this appeal.

3.  The preponderance of the medical evidence is against a finding that there is a relationship between the Veteran's current respiratory complaints and the illnesses for which he was treated in service.

CONCLUSION OF LAW

The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In this case, the Veteran was provided with complete VCAA notification in a December 2008 letter received prior to the initial adjudication of his claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded a VA examination of his claimed respiratory disability.  After the examination and review of the record, the examiner provided an opinion that addressed the etiology of this disability.  Two addendums to this opinion have also been obtained in order to ensure the examiner addressed all pertinent evidence.  At least a portion of the Veteran's service treatment records have been obtained.  The Veteran asserts that there are additional records, but multiple attempts to obtain these records have been unsuccessful, and a memorandum noting the unavailability of any additional service treatment records has been placed in the claims folder.  The Veteran's VA treatment records and private treatment records have also been obtained.  Although the Veteran has at times asserted that there are additional records, VA has certified that no additional records are available.  Records have been obtained from the Social Security Administration (SSA).  The Veteran withdrew a request for a hearing in March 2010.  3/2/2010, VBMS Third Part Correspondence, p. 1.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that the acute respiratory distress syndrome for which he was treated in service represents the initial manifestation of a chronic disability.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty training (IDT).  38 U.S.C.A. § 101(24).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  The diagnoses of the Veteran's claimed disability are not included in this list.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The evidence includes a July 1974 VA treatment record in which the Veteran notes he had been treated for pneumonia in 1973 and January 1974.  3/31/2005 VBMS Military Personnel Record #1, p. 22.

A February 1975 private examiner saw the Veteran for complaints of pain when taking a deep breath.  He reported congestion in the right lung.  The examiner said that the Veteran had apparently experienced some chest infections and had developed an irritated cough and fever the previous week.  He had been put on Ampicillin.  The Veteran currently had pain in his chest.  On examination there were squeaking rales throughout both bases.  The examiner agreed to write the Veteran an excuse to be absent from Guard drill.  6/11/2009 VBMS, Medical Treatment Record - Non-Government Facility, p. 59. 

The Veteran's service treatment records include an undated Report of Medical Examination that appears, from the context of other surrounding documents in the file, to have been conducted in 1976.  His lungs and chest were found to be abnormal.  The stated reason was respiratory infection, pleuritis.  A chest X-ray was not performed.  The notes at the conclusion of the examination include a reference to "frequent lung infection."  However, the Veteran was found to be qualified for retention.  3/31/2005 VBMS, Military Personnel Record #1, 
p. 9.  

Post service medical records include a May 2005 private examination with a July 2006 follow-up visit conducted in conjunction with the Veteran's claim for SSA disability benefits.  This states that the Veteran did not have a history of shortness of breath, asthma, wheezing, or cough.  He did have acute respiratory distress syndrome and would occasionally get pneumonia.  10/21/2005 VBMS, Medical Treatment Record - Government Facility, p. 12.  

A July 2005 private medical record notes a chest X-ray showing overinflation, which was suggestive of emphysema.  There were no other abnormalities.  11/4/2011 VBMS, Medical Treatment Records - Furnished by SSA, p. 50. 

At a November 2005 VA preventive health examination, the Veteran was noted to have been a smoker until quitting three months earlier.  His past medical history included the development of an acute respiratory distress syndrome in 1971 while in the military, which was thought to have an infectious cause.  On examination, the chest was clear and all findings were normal.  The impression did not include a respiratory disability.  12/29/2008 VBMS, Medical Treatment Record - Government Facility, p. 8.

A November 2007 pulmonary function study at a VA facility did not result in a diagnosis of a disability.  12/29/2008 VBMS, Medical Treatment Record - Government Facility, p. 6.

In November 2008, the Veteran was seen at a VA facility for his annual examination.  His lungs were clear to auscultation, and a respiratory disability was not diagnosed.  1/05/2009 VBMS, Medical Treatment Record - Government Facility, p. 34.

The Veteran was seen at a VA facility in January 2009 with concerns about his respiratory symptoms.  He reported a productive cough of two weeks duration, and sternal chest pain that occurs only with deep breathing or coughing.  He denied hemoptysis and shortness of breath.  On examination, the lungs were clear to auscultation.  A chest X-ray showed increased density posterior to the heart.  The assessment was bronchitis.  7/27/2009 VBMS, Medical Treatment Record - Government Facility, p. 18.  

A VA November 2009 primary care note reflects the Veteran's complaints of coughing and shortness of breath the previous winter.  He was noted to cook with wood.  The Veteran had been prescribed an Albuterol inhaler and found it very helpful.  Now that it was becoming cold again and he was cooking with wood, he was beginning to experience a return of his symptoms.  Following an examination that found the lungs to be clear to auscultation, the assessments included chronic obstructive pulmonary disease with some chronic bronchitis symptoms in the winter.  6/18/2010 VBMS, Medical Treatment Record - Government Facility, p. 2.

A March 2010 VA primary care note includes a physical examination.  His lungs were clear to auscultation with no rales or rhonchi.  The assessment included chronic obstructive pulmonary disease.  12/14/2011, Virtual VA, Capri, p. 5.  A February 2011 anesthesiology note also shows a history of chronic obstructive pulmonary disease.  12/14/2011, Virtual VA, Capri, p. 3.  

The Veteran was afforded a VA examination for respiratory conditions in April 2014.  The claims file was reviewed by the examiner.  A pulmonary study report found no air flow obstruction.  An April 2014 chest X-ray study, pulmonary function tests, and cardiopulmonary physical examination were all within normal limits.  The Veteran denied having cough, sputum, hemoptysis, wheezing, or asthma in the last year.  He reported treatment at Ft. Leonard Wood for pneumonia and had also been treated by his civilian doctor for pneumonia, but he was unable to obtain these records.  The Veteran had an Albuterol inhaler, which he used primarily for symptoms in the winter.  He reported a diagnosis of chronic obstructive pulmonary disease in the past when he was smoking.  The current X-ray and pulmonary function tests were negative for chronic obstructive pulmonary disease.  At the conclusion, the examiner opined that it was a less than 50 percent probability that the Veteran had a chronic lung condition due to military service.  He had smoked in service and for 34 years before quitting in 2005.  The current physical examination was unremarkable, as was the X-ray and pulmonary function testing.  There was no current evidence of chronic obstructive pulmonary disease.  Although the service treatment records showed a respiratory infection and pleuritis, there was no evidence of a chronic disability.  4/16/2014 VBMS, VA Examination, p. 20.  

An addendum to the April 2014 examination was obtained in October 2014.  The examiner was asked to address the evidence cited above showing treatment for respiratory conditions throughout the Veteran's life.  These were listed in the examination report.  The examiner continued to opine that it was not at least as likely as not that the Veteran had a respiratory condition that began during service or was related to an incident of service.  The examiner reasoned  that the Veteran reported having Acute Respirational Disease during service, which was later incorrectly referred to as Acute Respirational Distress Syndrome by two different doctors.  The examiner did not know what the Veteran was referring to with the term Acute Respirational Disease, but it was very unlikely it was the Acute Respirational Distress Syndrome reported by the two doctors, as that was a life threatening condition that would have required admission to an intensive care unit and ventilatory support followed by a long recovery period.  There was no history that this ever occurred, and there had been no delay in the Veteran's training in-service.  The respiratory infections and pleuritis reported on the periodic examination was a historical statement, as no abnormal findings were reported.  While there was evidence of treatment for bronchitis on several occasions, there was no evidence of pneumonia.  The bronchitis was transient and resolved.  The most recent x-rays and pulmonary testing had been normal.  It was the examiner's opinion that any current respiratory symptoms, the mild chronic obstructive pulmonary disease noted in 2007 and the reported history of frequent lung infections were secondary to the Veteran's significant smoking history of 50 plus pack years up to 2005 and not related to an event or illness in service.  10/7/2014 VBMS, VA Examination, p. 1.  

A second addendum to the April 2014 examination was obtained in November 2015.  The examiner was requested to comment on the significance of the respiratory infection and pleuritis shown on the periodic examination in the Veteran's service treatment records in relation to the possible emphysema on the July 2005 X-ray study.  The original examiner was no longer employed by VA, but the pertinent records were reviewed by a second examiner.  The examiner noted that the service treatment record had included the notation "respiratory infections pleuritis."  There was no diagnosis of emphysema or chronic obstructive pulmonary disease in service.  The examiner stated that pleuritis is a respiratory infection caused by inflammation, or less commonly tumor and pneumothorax.  In pleuritis, a membrane consisting of a layer of tissue that lines the inner side of the chest cavity and a layer of tissue that surrounds the lungs become inflamed.  Pleurisy occurred when the pleura become inflamed and irritated, and the two layers rub together during breathing.  In contrast, emphysema was a condition in which the lung airway become inflamed and the air sacs become damaged, leading to abnormal permanent enlargement of air spaces distal to the terminal bronchioles.  Common causes were smoking, air pollution and genetics.  The Veteran had a 50 pack year smoking history before quitting in 2005, and it was more likely that the Veteran's emphysema was caused by that instead of the pleuritis he had in service.  Based on the pathophysiology of the emphysema and pleuritis, the two diseases were far from connected to each other and based on current medical knowledge were in no way related or connected to each other.  11/4/2015 VBMS, C&P Exam, p. 1.  

The Board finds that entitlement to service connection for a respiratory disability is not warranted.  

Again, the 1976 periodic examination found the Veteran's chest and lungs were abnormal and states that he had "respiratory infections pleuritis."  The 1974 VA record includes the Veteran's reported history of pneumonia in 1973 and January 1974, and the February 1975 private medical records show treatment for respiratory symptoms around the time he was to report for Guard duty.  There is no confirmation that the Veteran was on active duty or ACDUTRA on any of these occasions.  However, based on the Veteran's statement that he was treated during active duty, the Board will resolve all doubt in his favor and find that the criterion of the in-service occurrence of a disease or injury has been met.  

The Board will further find that the criterion of a current disability has also been met.  The April 2014 VA examination was negative for a current respiratory disability.  However, the Veteran's claim of service connection for a respiratory disability was submitted in December 2008.  He was diagnosed with bronchitis in January 2009 and chronic obstructive pulmonary disease with chronic bronchitis symptoms in the winter in November 2009.  The requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the criterion of medical evidence of a current disability has also been met.  

In order to establish entitlement to service connection, it is not sufficient to show a current disability and treatment for an illness in service.  There must also be evidence of a relationship between these two events.  In this case, the Board finds that the preponderance of the evidence is against a finding of such a relationship.  

The Veteran was provided a VA examination of his claimed disability in April 2014.  After a physical examination and review of the record, the examiner opined that it was less likely than not that any current respiratory disability of the Veteran was related to the illness for which he was treated in service.  The examiner noted that the current X-ray study and pulmonary function testing were both negative for evidence of chronic obstructive pulmonary disease, and the remainder of the examination was also remarkable.  The examiner added that there was no evidence that the respiratory symptoms treated in service represented a chronic disability, and that the Veteran's current complaints were more likely to be the result of smoking.  In the first addendum, this same examiner reviewed the Veteran's specific incidents of respiratory treatment over the years, but continued to find it was less likely than not that the current respiratory disability was related to service.  In support of this opinion, he stated that the medical professionals who had recorded a history of Acute Respirational Distress Syndrome for the Veteran likely did so in error based on the his description of Acute Respirational Disease, as the former is a very serious illness for which there is no evidence the Veteran received treatment.  The bronchitis shown over the years was a transient condition that had resolved.  Any chronic obstructive pulmonary disease or recurrent lung infections were felt to be more likely due to smoking.  Finally, in the next addendum a second examiner explained that as pleuritis affects the external lining of the lungs and emphysema the internal portion of the lungs, there would be no relationship between the two illnesses.  Once again, his current symptoms were attributed to the Veteran's long history of smoking.  

There is no competent medical opinion that purports to establish a relationship between the Veteran's current complaints and active service, or to contradict those of the two VA examiners.  The Board recognizes the Veteran's sincere belief and opinion that his current symptoms are related to those for which he was treated in service.  There are circumstances involving readily observable conditions or symptoms in which a lay person is qualified to describe, and these include symptoms such as shortness of breath.  However, there can be many causes of shortness of breath, and the etiology of a respiratory disability is a more complex question.  There is no evidence that the Veteran has any medical training that would enable him to provide a competent opinion in this matter.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  All competent medical opinions have found that the Veteran's current disability has no relationship to service, the criterion of medical evidence of a nexus between the current disability and the events in service has not been met, and the Veteran's claim is not supported. 


ORDER

Entitlement to service connection for a respiratory disability is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


